IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-94,317-01


                      EX PARTE JERRON ALLEN JOHNSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1471553-A IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of continuous sexual abuse of a child and sentenced to life

imprisonment. The First Court of Appeals affirmed his conviction. Johnson v. State, No. 01-16-

00553-CR (Tex. App.—Houston[1st], Sept. 7, 2017). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

        The district clerk properly forwarded this application to this Court under Texas Rule of

Appellate Procedure 73.4(b)(5). However, the application was forwarded before the trial court

signed an order designating issues and made findings of fact and conclusions of law. Additionally,

the trial court set the case for a hearing. We remand this application to the trial court to complete its
                                                                                                       2

evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish